Order, Supreme Court, Bronx County (Mark Friedlander, J.), entered March 8, 2006, which granted defendant’s motion to strike portions of the complaint and bill of particulars, unanimously reversed, on the law, without costs, and those portions reinstated.
The notice of claim sufficiently enabled defendant to “locate the place, fix the time and understand the nature” of the claim (Brown v City of New York, 95 NY2d 389, 393 [2000]) so it could “investigate, collect evidence and evaluate the merit of [that] claim” (id. at 392). Plaintiffs later allegations did not raise a new, distinct and independent theory of liability so as to prejudice defendant in its investigation and evaluation of the claim (cf. Monmasterio v New York City Hous. Auth., 39 AD3d 354 [2007]). Concur—Tom, J.P., Saxe, Friedman, Gonzalez and Catterson, JJ.